Judgment and order reversed and new trial granted, with osts to appellant to abide event. Held, (l) that the verdict is against the *967weight óf the evidence upon the question of the condition of the plaintiff’s heart being due to the accident; (2) that the court erred in charging the jury that there was “ no evidence that the placing of a dog or catch on the outside of the door jamb to prevent the door swinging out into the vestibule was impracticable or impossible.” All concurred; Kruse, P. J., in result upon second ground stated.